     Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 1 of 16. PageID #: 672




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


    ALI FARAJ, d/b/a 3900 Builders,                      Case No. 1:20-CV-02517-PAB

                                   Plaintiff,
                  -vs-                                   JUDGE PAMELA A. BARKER


    OHIO CASUALTY INSURANCE CO.,
                                                         MEMORANDUM OPINION AND
                                   Defendant.            ORDER


         Currently pending are (1) Plaintiff Ali Faraj’s Motion for Summary Judgment as to Insurance

Policy Coverage Issues (Doc. No. 15); and (2) Defendant Ohio Casualty Insurance Company’s

Motion for Summary Judgment (Doc. No. 16.) Briefs in Opposition were filed on April 5, 2021.

(Doc. Nos. 17, 18.) For the following reasons, Plaintiff’s Motion for Summary Judgment is denied,

and Defendant’s Motion for Summary Judgment is granted, as set forth herein.

I.       Background

         A.      Plaintiff’s Covered Property

         This matter arises out of Defendant Ohio Casualty Insurance Company’s (“Ohio Casualty”)

denial of Plaintiff Ali Faraj’s (“Faraj”) insurance claim seeking property coverage under a Builder’s

Risk – Rehabilitation and Renovation insurance policy, number BMO 59183163, following a fire at

the covered property. 1 (Doc. No. 13, ¶¶ 1-6.)

         Faraj purchased a commercial property located at 4468-4472 Pearl Road, Cleveland, Ohio

(“Property”) from his son and his son’s business partner. (Doc. No. 13-4, PageID# 370-71.) Faraj


1
  The underlying facts are undisputed in this matter. Thus, the Court takes the facts from both parties’ motions for
summary judgment, as well as the parties’ Joint Stipulations of Fact.
 Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 2 of 16. PageID #: 673




hired a contractor, Michael Corrigan, to complete certain renovations to the Property, commencing

in February 2018. (Id. at PageID# 347.) On July 1, 2018, Corrigan died. (Id. at PageID# 346.)

Following Corrigan’s death in July 2018, no further work was performed at the Property by anyone

else at any time. (Id. at PageID# 347.) In other words, no repairs or renovations were performed at

the Property from July 1, 2018 until December 27, 2019, the date of the fire. (Id.)

       B.      Policy BMO 59183163 Provisions

       On September 21, 2018, Faraj applied for a Builder’s Risk – Rehabilitation and Renovation

insurance policy for the Property. (Doc. No. 13, ¶ 1.) Ohio Casualty issued the policy, numbered

BMO 59183163, to Faraj. (Id. at ¶ 2.) This policy was effective from September 21, 2018 to

September 21, 2019. (Id.) When Faraj’s first policy expired, Ohio Casualty issued a second Builder’s

Risk – Rehabilitation and Renovation insurance policy (the “Policy”), bearing the same policy

number, effective from September 21, 2019 to September 21, 2020. (Id. at ¶ 3.)

       The Policy is comprised of several forms and endorsements. Relevant herein is the Builders’

Risk Coverage – Rehabilitation and Renovation Form. (Doc. No. 13-2, PageID# 157.) The Builders’

Risk Form reads in relevant part as follows:

       PROPERTY COVERED

       “We” cover the following property unless the property is excluded or subject to
       limitations.

       Rehabilitation and Renovation – “We” cover buildings or structures while in the
       course of rehabilitation or renovation as described below.

       1. Coverage –
              a. Existing Building – If coverage for Existing Building is indicated on the
              “schedule of coverages”, “we” cover direct physical loss caused by a covered
              peril to an “existing building” while in the course of rehabilitation or
              renovation.


                                                  2
 Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 3 of 16. PageID #: 674




               b. Building Materials – While “existing buildings” are in the course of
               rehabilitation or renovation, “we” cover direct physical loss caused by a
               covered peril to “building materials”.

       2. Coverage Limitations –
       ...
       b. Vacant Building – Refer to the “schedule of coverages” for a description of the
       limitation on a vacant “existing building”.

(Doc. No. 13-2, PageID# 157.)

       The Schedule of Coverages includes a “Description of Project,” which reads: “total rehab of

the existing structure – new roof, electrical, heating, plumbing, etc.” (Id. at PageID# 147.) The

Schedule of Coverages also includes a subsection titled “COVERAGE LIMITATION.” This

subsection includes the Vacant Building limitation, which reads:

       ( X ) Vacant Building – “We” only cover a vacant “existing building” for ___
       consecutive days from the inception date of this policy unless building permits have
       been obtained and rehabilitation or renovation work has begun on the “existing
       building”.

       ( ) Vacant Building Limitation Waived

(Id. at PageID# 148.) The Vacant Building Limitation is marked with an X in the parentheses to the

left, while the parentheses next to “Vacant Building Limitation Waived” are empty. The line next to

“consecutive days” within the Vacant Building Limitation is left blank in Faraj’s Policy. (Id.)

       The Policy defines “Existing Building” as follows:

       3. “Existing building” means a building or structure that was constructed and standing
       prior to the inception of this policy and that will undergo renovation or rehabilitation.

       An “existing building” only includes those parts of a standing building or structure
       that are intended to become a permanent part of the building or structure during
       renovation or rehabilitation.

(Id. at PageID# 170.) The Policy does not define “rehabilitation” or “renovation.”



                                                  3
    Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 4 of 16. PageID #: 675




        C.       Fire Occurs at Plaintiff’s Property

        On December 27, 2019, a fire occurred at Faraj’s Property. (Doc. No. 13, ¶ 6.) Faraj timely

notified Ohio Casualty of the fire on December 27, 2019 and made a claim for property coverage

under the Policy. (Id.) Ohio Casualty hired an inspector to investigate the fire and inspect the

Property. (Id. at ¶¶ 8-10.) As part of the investigation, Faraj provided Ohio Casualty with records

and documents related to the Property and was the subject of an Examination Under Oath conducted

by Ohio Casualty on June 3, 2020. (Id. at ¶¶ 9, 11.)

        On September 3, 2020, Ohio Casualty denied Faraj’s insurance claim. (Id. at ¶ 12.) Ohio

Casualty concluded, based on its investigation and review of the Policy, there was no coverage

available for Faraj’s loss. (Doc. No. 13-5, PageID# 472.) Ohio Casualty provided four grounds for

its denial of coverage under the Policy, two of which are relevant to the instant Motions: 2

             •   The policy only provides coverage for an “existing building” while in the
                 course of rehabilitation or renovation and the Building was not in the course
                 of rehabilitation or renovation at the time of the fire or at any time during the
                 policy period.
             •   The Vacant Building Limitation was not waived, and thus, there is no coverage
                 for the Building because at the time of the fire it was vacant and no building
                 permits were obtained for any rehabilitation or renovation work.

(Doc. No. 13-5, PageID# 474.)

        Following Ohio Casualty’s denial of Faraj’s claim, Faraj filed the instant matter in the

Cuyahoga County Court of Common Pleas on October 7, 2020. (Doc. No. 1-1.) Faraj brought three

claims: (1) Declaratory Judgment; (2) Breach of Contract; and (3) Bad Faith. (Id.) Ohio Casualty

removed the case to this Court on November 9, 2020. (Doc. No. 1.) To narrow the scope of this case


2
  The Court will not address Ohio Casualty’s other two grounds for denying coverage, which relate to Ohio Casualty’s
belief that the fire was set intentionally. Discovery has not commenced on whether the fire was set intentionally and,
thus, these two grounds are beyond the scope of the instant Motions for Summary Judgment. See Order Granting
Defendant’s Rule 56(d) Motion, Doc. No. 24.
                                                          4
 Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 5 of 16. PageID #: 676




at the outset, the parties agreed to defer discovery and file cross-motions for summary judgment on

certain insurance coverage issues. (Doc. No. 26.) The parties filed Joint Stipulations of Fact on

February 25, 2021, prior to the filing of their cross-motions for summary judgment on March 5, 2021.

(Doc. Nos. 13, 15, 16.)

II.    Standard of Review

       Summary judgment is proper “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A

dispute is ‘genuine’ only if based on evidence upon which a reasonable jury could return a verdict in

favor of the non-moving party.” Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 487 (6th Cir.

2006). “Thus, ‘the mere existence of a scintilla of evidence in support of the plaintiff’s position will

be insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.’”

Cox v. Kentucky Dep’t of Transp., 53 F.3d 146, 150 (6th Cir. 1995) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986)). A fact is “material” only “if its resolution might affect the

outcome of the suit under the governing substantive law.” Henderson, 469 F.3d at 487.

       At the summary judgment stage, “[a] court should view the facts and draw all reasonable

inferences in favor of the non-moving party.” Pittman v. Experian Info. Solutions, Inc., 901 F.3d

619, 628 (6th Cir. 2018). In addition, “the moving party bears the initial burden of showing that there

is no genuine dispute of material fact.” Ask Chems., LP v. Comput. Packages, Inc., 593 F. App’x

506, 508 (6th Cir. 2014). The moving party may satisfy this initial burden by “identifying those parts

of the record which demonstrate the absence of any genuine issue of material fact.” Lindsey v.

Whirlpool Corp., 295 F. App’x 758, 764 (6th Cir. 2008). “[I]f the moving party seeks summary

judgment on an issue for which it does not bear the burden of proof at trial,” the moving party may


                                                   5
 Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 6 of 16. PageID #: 677




also “meet its initial burden by showing that ‘there is an absence of evidence to support the

nonmoving party’s case.’” Id. (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). Once

the moving party satisfies its burden, “the burden shifts to the non-moving party who must then point

to evidence that demonstrates that there is a genuine dispute of material fact for trial.” Ask Chems.,

593 F. App’x at 508-09. “[T]he nonmoving party may not simply rely on its pleading, but must

‘produce evidence that results in a conflict of material fact to be solved by a jury.’” MISC Berhad v.

Advanced Polymer Coatings, Inc., 101 F. Supp. 3d 731, 736 (N.D. Ohio 2015) (quoting Cox, 53 F.3d

at 150).

III.   Analysis

       A.      Interpretation of Insurance Contracts Under Ohio Law

       Under Ohio law, “[a]n insurance policy is a contract whose interpretation is a matter of law.”

Sharonville v. Am. Employers Ins. Co., 846 N.E.2d 833, 836 (Ohio 2006) (citing Alexander v. Buckeye

Pipe Line Co., 374 N.E.2d 146, 150 (Ohio 1978)). A court “examine[s] the insurance contract as a

whole and presume[s] that the intent of the parties is reflected in the language used in the policy.”

Westfield Ins. Co. v. Galatis, 797 N.E.2d 1256, 1261 (Ohio 2003).

       The absence of definitions does not necessarily make terms ambiguous. Nationwide Mut.

Fire Ins. Co. v. Guman Bros. Farm, 652 N.E.2d 684, 686 (Ohio 1995); see also Penton Media, Inc.

v. Affiliated Fm Ins. Co., No. 1:03-cv-2111, 2005 WL 8171363, at *6 (N.D. Ohio Sept. 30, 2005)

(citing Chicago Title Ins. Co. v. Huntington Nat’l Bank, 719 N.E.2d 955, 959 (Ohio 1999)) (“Simply

because a term in a contract is not defined does not mean that the policy is ambiguous.”). “‘If a

contract is clear and unambiguous, then its interpretation is a matter of law and there is no issue of

fact to be determined.’” Guman, 652 N.E.2d 684 at 686 (quoting Inland Refuse Transfer Co. v.


                                                  6
 Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 7 of 16. PageID #: 678




Browning-Ferris Inds. of Ohio, Inc. 474 N.E.2d 271, 272 (Ohio 1984)). Thus, a court must “look to

the plain and ordinary meaning of the language used in the policy unless another meaning is clearly

apparent from the contents of the policy.” Westfield Ins. Co., 797 N.E.2d at 1261. “When the

language of a written contract is clear, a court may look no further than the writing itself to find the

intent of the parties. . . . As a matter of law, a contract is unambiguous if it can be given a definite

legal meaning.” Id. Moreover, “a contract term is not ambiguous simply because parties disagree

about its meaning.” Tattletale Portable Alarm Sys., Inc. v. MAF Prods., Inc., No. 2:14-cv-00574,

2016 WL 5122545, at *6 (S.D. Ohio Sept. 21, 2016) (citing Shifrin v. Forest City Enters., 597 N.E.2d

499, 501 (Ohio 1992)).

       On the other hand, if a contract is ambiguous, “a court may consider extrinsic evidence to

ascertain the parties’ intent.” Id. A court may not “alter a lawful contract by imputing an intent

contrary to that expressed by the parties.” Id. at 1261-62. In the insurance context, “[i]f provisions

are susceptible of more than one interpretation, they ‘will be construed strictly against the insurer and

liberally in favor of the insured.’” Sharonville, 846 N.E.2d at 836 (quoting King v. Nationwide Ins.

Co., 519 N.E.2d 1380, syllabus (Ohio 1988)). “Additionally, ‘an exclusion in an insurance policy

will be interpreted as applying only to that which is clearly intended to be excluded.’” Id. (quoting

Hybud Equip. Corp. v. Sphere Drake Ins. Co., Ltd. 597 N.E.2d 1096, 1102 (Ohio 1992)).

       This rule has limitations. While an insurance policy that is “reasonably open to different

interpretations will be construed most favorably for the insured, that rule will not be applied so as to

provide an unreasonable interpretation of the words of the policy.” Westfield Ins. Co., 797 N.E.2d at

1261 (quoting Morfoot v. Stake, 190 N.E.2d 573, syllabus (Ohio 1963)).




                                                   7
 Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 8 of 16. PageID #: 679




       B.       Existing Building Coverage Provision

       In denying coverage for the damage sustained in the December 27, 2019 fire at the Property,

Ohio Casualty invoked the language of the Policy’s Existing Building Coverage provision,

specifically that Ohio Casualty only agreed to provide coverage for the Property “while in the course

of rehabilitation or renovation.” (Doc. No. 13-5, PageID# 474.) Faraj asserts that this provision does

not preclude coverage because the Property was “in the course of rehabilitation or renovation” since

renovations began in 2018 and were only “paused” due to the death of Faraj’s contractor. (Doc. No.

15, PageID# 485.) Ohio Casualty contends that it properly denied Faraj’s claim because no

renovation or rehabilitation work had been performed at the Property since July 2018. (Doc. No. 16,

PageID# 499.) The Court concludes that Faraj’s Property was not “in the course of” any rehabilitation

or renovation and, therefore, Ohio Casualty properly denied Faraj’s claim.

       The Court begins its analysis by examining the plain language of the Existing Building

Coverage provision. See Westfield Ins. Co., 797 N.E.2d at 1261. The Policy provides that “[i]f

coverage for Existing Building is indicated on the ‘schedule of coverages’, ‘we’ cover direct physical

loss caused by a covered peril to an ‘existing building’ while in the course of rehabilitation or

renovation.” (Doc. No. 13-2, PageID# 157.) Neither the phrase “while in the course of,” nor the

terms “rehabilitation” or “renovation” are defined in the Policy. (See Doc. No. 13-2.) Thus, the Court

will look to the plain and ordinary meanings of “while in the course of,” “rehabilitation”, and

“renovation”.

       The relevant definition for “while” is “during the time that,” e.g., “take a nap while I’m out.”

While, Merriam-Webster, https://www.merriam-webster.com/dictionary/while (last visited June 7,

2021). The relevant definition for “course” is: “progression through a development or period or a


                                                  8
 Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 9 of 16. PageID #: 680




series       of    acts   or    events.”         Course,    Merriam-Webster,        https://www.merriam-

webster.com/dictionary/course (last visited June 7, 2021). “Renovation” is a noun related to the

transitive        verb    “renovate.”        Renovate,      Merriam-Webster,        https://www.merriam-

webster.com/dictionary/renovation (last visited June 7, 2021). To “renovate” means “to restore to a

former better state (as by cleaning, repairing, or rebuilding),” or to “restore to life, vigor, or activity,”

as to “revive.” Id. “Rehabilitation” means “the action, process, or result of rehabilitating or of being

rehabilitated: such as . . . the restoration of something damaged or deteriorated to a prior good

condition.”                    Rehabilitation,           Merriam-Webster,           https://www.merriam-

webster.com/dictionary/rehabilitation (last visited June 7, 2021). To “rehabilitate” means “to restore

to a former state (as of efficiency, good management, or solvency),” or “to restore or bring to a

condition of health or useful and constructive activity.”               Rehabilitate, Merriam-Webster,

https://www.merriam-webster.com/dictionary/rehabilitate (last visited June 7, 2021). Therefore,

taking the phrase “while in the course of” and the words “rehabilitation” and “renovation” together

according to their ordinary meanings, the phrase “while in the course of rehabilitation or renovation”

means during the time of a series of acts intended to restore a property to a previous or better

condition.

         In this case, it is undisputed that no work took place at the Property after July 1, 2018. (Doc.

No. 13-4, PageID# 347.) Thus, the dispositive question here is not whether Corrigan’s work between

February and July 2018 qualifies as “rehabilitation” or “renovation,” as those terms are commonly

understood, but whether Faraj’s Property was “in the course of” renovation or rehabilitation. The

Court concludes that it was not. Faraj testified that, after Corrigan died unexpectedly in July 2018,

“no work” occurred at the Property. (Id.) Based on Faraj’s own testimony, 18 months passed between


                                                     9
Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 10 of 16. PageID #: 681




the last time any renovation was performed on the Property and when the fire occurred. Further,

according to Faraj’s Examination Under Oath, after the fire, Faraj wrote to his public adjuster that

the renovations on the Property started in February 2018 and “stopped in June of 2018.” (Id.) While

Faraj argues that the presence of “sawhorses, roll linoleum flooring, assorted small tools and used

plumbing appliances” at the Property indicates that renovations were ongoing, Faraj offers no

evidence to suggest that those materials arrived at, or were utilized to renovate, the Property any time

after July 2018. (Doc. No. 20, PageID# 625; Doc. No. 18-1, PageID# 548.) Accordingly, the Court

concludes that the renovations to the Property ended by July 2018 and, therefore, the Property was

not “in the course of renovation or rehabilitation” at any time during the relevant Policy period.

       Faraj’s suggestion that the instant case is similar to Baker v. Nationwide Mut. Is. Co. is not

persuasive. (Doc. No. 15, PageID# 486.) Baker is easily distinguishable. In Baker, the plaintiff

worked on the insured property “continuously from March 2007 through June 2010.” Baker v.

Nationwide Mut. Ins. Co., No. 12-CA-010236, 2013 WL 1905334, at *3 (Ohio 9th Dist. Ct. App.

May 6, 2013) (emphasis added). According to the Baker court, the plaintiff performed a variety of

renovations to his property from 2007 through 2010, including one week prior to the loss event. Id.

Conversely, Faraj did not “continuously” renovate his Property for an extended period of time.

Rather, Corrigan worked on Faraj’s Property for four months and, when Corrigan died, the work on

the Property stopped. (Doc. No. 13-4, PageID# 346-47.) Faraj did not perform any work on the

Property for 18 months, from July 1, 2018 through December 27, 2019. (Id.)

       Moreover, Faraj’s attempt to recharacterize the end of the Property renovations as a “pause”

due to Corrigan’s unexpected death is unavailing. (Doc. No. 17, PageID# 513; Doc. No. 20, PageID#

627.) First, as discussed above, Faraj told his public adjuster that the renovations to the Property


                                                  10
    Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 11 of 16. PageID #: 682




stopped in June of 2018. (Doc. No. 13-4, PageID# 347.) Second, the Court disagrees with Faraj that

a cessation of work for 18 months is a mere “pause” and that the Property nevertheless remains “in

the course of renovation.” Third, Faraj’s intention to complete additional work to the Property does

not render the Property in the course of renovation. See Belich v. Westfield Ins. Co., No. 99-L-163,

2001 WL 20751, at *3 (Ohio 11th Dist. Ct. App. Dec. 29, 2000) (“Renovation contemplates

something being done at the building, not merely planning to renovate, remodel, or refurbish.”); see

also, e.g., 38 Sequoia Assoc., LLC v. Lumbermen’s Mut. Cas. Co., 114 Fed. App’x 28, 29 (2d Cir.

2004) (rejecting the appellant’s argument that its “intent to start renovations, coupled with the

previous owner’s renovation work, amounts to a continuous stream of renovations such that the

building should come within the terms of the contract” and concluding that the appellant’s “lack of

renovations is dispositive”). According to the terms of the Policy, Ohio Casualty provides coverage

to the Property “while in the course of renovation or rehabilitation”—i.e., during renovation or

rehabilitation. (Doc. No. 13-2, PageID# 157.) An intent to renovate does not equate to actually

renovating the Property.

         Finally, Faraj’s argument that the Policy only requires that the Property be “in the course of”

renovation, not that the rehabilitation or renovation have occurred during the Policy period

misinterprets the Policy language. (Doc. No. 20, PageID# 626.) The Policy clearly provides that an

existing building is covered “while in the course of rehabilitation or renovation.” (Doc. 13-2,

PageID# 157.) Applying the plain meaning of the phrase “while in the course of,” Policy coverage

begins when the renovation or rehabilitation begins. 3 As concluded above, the Property renovations



3
  This interpretation is also consistent with accepted authorities on insurance law. See, e.g., Couch on Insurance (3d Ed.
1998) (updated June 2021), § 102:31, “Builder’s risk, generally; buildings” (“A ‘builder's risk’ policy that insures during
the “course of construction,” regardless of its date, becomes effective as of the time construction begins.”).
                                                           11
Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 12 of 16. PageID #: 683




ended on July 1, 2018. Faraj did not commence further renovation between September 21, 2019 and

December 27, 2019. Because Faraj had not yet commenced renovating his Property, coverage was

not yet triggered. Faraj may not attempt to bootstrap coverage by claiming that renovations that

ceased 18 months prior to the fire qualify as ongoing renovations. See, e.g., Park Reserve, LLC v.

Peerless Ins. Co., No. 14-0763-CV-W-ODS, 2015 WL 6150420, at *2 (concluding the phrase “in the

course of rehabilitation or renovation” is unambiguous and rejecting the plaintiff’s argument that “the

phrase “covers buildings purchased for the purpose of construction in which work has not yet

begun”). See also 38 Sequoia Assoc., LLC, 114 Fed. App’x at 29 (“The policy, by its terms, applies

only to buildings in the course of construction or renovation.”).

       Accordingly, the Court concludes that the Property was not “in the course of rehabilitation or

renovation.” Therefore, Ohio Casualty properly denied Faraj’s claim under the terms of the Existing

Building Coverage Provision.

       C.      Vacant Building Limitation

       Because the Property was not “in the course of rehabilitation or renovation,” this was a

sufficient reason for Ohio Casualty to deny Faraj’s Policy claim. However, in addition to denying

Faraj’s claim based on the Existing Building Coverage provision, Ohio Casualty also denied Faraj’s

claim based on the Vacant Building Limitation. (Doc. No. 13-5, PageID# 474.) Thus, the Court will

briefly address this additional independent ground for denial of coverage.

       As a separate and independent ground for denying Faraj’s Policy claim, Ohio Casualty

invoked the language of the Policy’s Vacant Building Limitation, specifically the “Vacant Building

Limitation was not waived, and thus, there is no coverage for the Building because at the time of the

fire it was vacant and no building permits were obtained for any rehabilitation or renovation work.”


                                                  12
Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 13 of 16. PageID #: 684




(Doc. No. 13-5, PageID# 474.) Faraj asserts that the Property was not vacant at the time of the fire

and, even if the Court concludes the Property was vacant, the entire Vacant Building Limitation is

ambiguous because it does not specify a number of days in the limiting provision and should thus be

construed in Faraj’s favor. (Doc. No. 15, PageID# 489.) Ohio Casualty asserts that the Property was

vacant throughout the applicable Policy period. (Doc. No. 16, PageID# 503.) Further, Ohio Casualty

contends that the Policy unambiguously contains a coverage limitation for vacant buildings. (Id. at

PageID# 502.) Ohio Casualty argues that the instant limitation is not ambiguous simply because it

does not specify the number of days the Property may be vacant. (Id.) The Court concludes that

Faraj’s Property was vacant, and moreover, that the limitation is not ambiguous.

               1.      Whether Property was Vacant

        The Court begins its analysis by examining the plain language of the Vacant Building

Limitation. See Westfield Ins. Co., 797 N.E.2d at 1261. The Policy provides that Ohio Casualty will

“only cover a vacant ‘existing building’ for ___ consecutive days from the inception date of this

policy unless building permits have been obtained and rehabilitation or renovation work has begun

on the ‘existing building’.” (Doc. No. 13-2, PageID# 148.) The Policy does not define “vacant.”

(Id.) The Court will therefore look to the plain and ordinary meaning of “vacant.”

        The Merriam-Webster dictionary lists several definitions for “vacant,” including: “not

occupied by an incumbent, possessor, or officer,” as in “a vacant office”; “being without content or

occupant,” as in “a vacant seat on the bus”; “not lived in,” as in “vacant houses”; and “not put to

use,”    as   in    “vacant     land”.        Vacant,     Merriam-Webster,   https://www.merriam-

webster.com/dictionary/vacant (last visited June 8, 2021). The Court concludes that a “vacant”

property is one that is not occupied, lived in, or otherwise used.


                                                  13
    Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 14 of 16. PageID #: 685




         Given the plain meaning of the word “vacant,” the Court concludes that Faraj’s Property was

vacant at the time of the fire. First, Faraj admitted in his Examination Under Oath that the Property

was vacant the entire time that he owned it. (Doc. No. 13-4, PageID# 332.) Second, Faraj evicted

two squatters sometime in mid-2018 and never rented any residential or commercial units to tenants

during the time he owned the building. (Id. at PageID# 289-93.) Third, as established above,

renovations at the Property ceased by July 2018. See supra. The Property was entirely empty since

July 2018, lacking both tenants and inanimate objects. 4 Accordingly, the Court concludes that the

Property was vacant.

                 2.       Whether Vacant Building Limitation is Ambiguous

         Having concluded that the Property was vacant throughout the Policy period, the Court will

address whether the Vacant Building Limitation is nevertheless ambiguous because the provision

does not specify how many consecutive days from the inception date of the Policy that the Property

may remain vacant. Faraj and Ohio Casualty offer competing interpretations. According to Faraj,

the provision is “rendered meaningless without specifying a number of days for the limiting

provision.” (Doc. No. 15, PageID# 489.) Faraj contends that a reasonable trier of fact could conclude

that the blank could contain a number anywhere from 0 to 364 days. (Doc. No. 17, PageID# 515.)

Ohio Casualty argues that the provision is reasonably interpreted to mean that the Policy does not

permit any days of vacancy and that Faraj may not write in a number after the fact. (Doc. No. 16,

PageID# 503.)



4
  The Court rejects Faraj’s argument that a few random items strewn throughout the Property render it “unoccupied”,
rather than “vacant”. (Doc. No. 15, PageID# 488.) Indeed, the Seventh Circuit rejected this exact argument in Faraj’s
cited case, Myers v. Merrimack Mut. Ins. Co., 788 F.2d 468, 472 (7th Cir. 1986). The presence of a few broken chairs
and shelves, unused building equipment and materials, and a few random disconnected appliances does not prevent the
Court from concluding that the Property was vacant. Id.
                                                         14
Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 15 of 16. PageID #: 686




       “Although ambiguous provisions in an insurance policy must be construed strictly against the

insurer and liberally in favor of the insured, . . . it is equally well settled that a court cannot create

ambiguity in a contract where there is none. . . . Ambiguity exists only when a provision at issue is

susceptible of more than one reasonable interpretation.” Lager v. Miller-Gonzalez, 896 N.E.2d 666,

669 (Ohio 2008) (citing King v. Nationwide Ins. Co., 519 N.E.2d 1380 (Ohio 1988), Hacker v.

Dickman, 661 N.E.2d 1005 (Ohio 1996) (internal citations omitted)). Moreover, a court “examine[s]

the insurance contract as a whole and presume[s] that the intent of the parties is reflected in the

language used in the policy.” Westfield Ins. Co. v. Galatis, 797 N.E.2d 1256, 1261 (Ohio 2003).

       The Court concludes that there is no ambiguity in the Vacant Building Limitation. The Court

finds that Ohio Casualty’s interpretation is the only reasonable interpretation of the Vacant Building

Limitation. See Lager, 896 N.E.2d at 669. There is nothing in the Policy language to support Faraj’s

contention that a blank or null space can be interpreted to mean any number greater than zero. (Id.)

Faraj’s proposed interpretation requires the Court to insert additional language into the Policy, which

it may not do. Westfield Ins. Co., 797 N.E.2d at 1262. Thus, Faraj’s proposed interpretation is

unreasonable. Moreover, the parties unambiguously selected the Vacant Building Limitation and did

not opt to waive the limitation, demonstrating that the parties clearly intended to limit coverage over

vacant buildings. (Doc. No. 13-2, PageID# 148.)

       Accordingly, the Court concludes that the Vacant Property Limitation is not ambiguous and,

therefore, Ohio Casualty also properly denied Faraj’s claim under the Vacant Building Limitation.

       D.      Breach of Covenant of Good Faith and Fair Dealing

       As discussed above, the Policy does not provide coverage for Faraj’s claimed losses for

multiple reasons. Therefore, Ohio Casualty’s denial of coverage was reasonable and Faraj’s bad faith


                                                   15
Case: 1:20-cv-02517-PAB Doc #: 25 Filed: 06/09/21 16 of 16. PageID #: 687




claim fails. See Cleveland Freightliner, Inc. v. Federated Serv. Ins. Co., No. 1:09-cv-1108, 2010 WL

395626, at *13 (N.D. Ohio Jan. 26, 2010) (“Ohio law clearly states if denial of coverage is appropriate

there is no bad faith.”) (citing Hahn’s Elec. Co. v. Cochran, 2002 WL 31111850, at *8 (Ohio 10th

Dist. Ct. App. 2002)).

IV.    Conclusion

       Accordingly, for the reasons set forth above, Defendant Ohio Casualty’s Motion for Summary

Judgment is GRANTED and Plaintiff Ali Faraj’s Motion for Summary Judgment is DENIED.

       IT IS SO ORDERED.


                                                        s/Pamela A. Barker
                                                       PAMELA A. BARKER
Date: June 9, 2021                                     U. S. DISTRICT JUDGE




                                                  16
